United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1250
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 7, 2006 decision, finding three percent impairment to his left
upper extremity and to both lower extremities. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merit issue of the case.
ISSUE
The issue is whether appellant has established greater than three percent impairment to
his left upper extremity and each lower extremity.
FACTUAL HISTORY
On August 29, 1989 appellant, then a 32-year-old high voltage electrician, filed a
traumatic injury claim alleging that she sustained an injury to her head, neck, shoulders and back
as a result of a work-related motor vehicle accident on that date. Her claim was accepted for
contusions to the neck, back and shoulders as well as a cervical and lumbar radiculopathy with

disc herniation at C5-6. Medical and compensation benefits were paid. By decision dated
January 26, 1999, appellant’s compensation benefits were reduced to zero as the Office found
that she had the capacity to earn wages as a computer systems hardware analyst.
On August 8, 2002 appellant filed a claim for a schedule award. By letter dated
September 18, 2002, the Office requested that Dr. Paul J. Sedacca, a general practitioner, provide
an impairment rating pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001). In a report dated June 27, 2003,
Dr. Sedacca indicated that appellant sustained a disc herniation at the C5-6 level with a cervical
radiculopathy at the C6 levels directly related to the trauma of August 29, 1989. This caused a
serious impairment of body function with regard to appellant’s use of her neck and upper
extremities. Dr. Sedacca noted that appellant sustained further trauma on August 4, 1999 and
because of the new injuries, he saw her on August 17, 1999. However, he had not seen her since
that date. Dr. Sedacca opined that, as of that date, appellant had sustained an 18 percent
impairment of her whole person as a result of her disc herniation and radiculopathy.
In an impairment rating report dated July 8, 2004, Dr. George L. Rodriguez, a Boardcertified physiatrist, found that appellant had a 22 percent impairment of her left upper extremity
as a result of her work-related injury. He applied the A.M.A., Guides to find that appellant had a
Grade 4 deficit of the median nerve, which resulted in a two percent deficit and a Grade 4
impairment of the ulnar nerve, which resulted in a one percent deficit. Dr. Rodriguez combined
these two figures to arrive at his conclusion that appellant had a three percent impairment of her
left upper extremity as a result of sensory nerve impairment.1 He then concluded that appellant
had a 33 stress loss index, which he found resulted in a 20 percent impairment of the left upper
extremity.2 Dr. Rodriguez combined the 3 percent impairment due to sensory nerve impairment
and the 20 percent impairment due to grip strength deficit using the combined values tables of
the A.M.A., Guides3 to determine that appellant had 22 percent impairment to her left upper
extremity. With regard to appellant’s left lower extremity, he determined that appellant had a
Grade 4 impairment (which he calculated to be 25 percent) of the sciatic nerve (maximum
allowed 75 percent), resulting in a 19 percent deficit.4 Dr. Rodriguez then calculated appellant’s
right lower extremity impairment as a Grade 4 deficit (which he calculated to be 25 percent) of
the sciatic nerve (maximum 75 percent), resulting in a 19 percent deficit of the right lower
extremity.5 He then found that the total of all of these impairments was 49 percent.

1

Dr. Rodriguez found that a Grade 4 impairment (for which he allotted 5 percent) of appellant’s median nerve
(which has a maximum impairment of 39 percent) resulted in a 2 percent deficit. He found that a Grade 4
impairment (for which he again allotted five percent) of appellant’s ulnar nerve (maximum impairment of seven
percent) resulted in a one percent deficit. Combining these two figures, he allotted three percent impairment for
sensory nerve impairment to the left upper extremity. See A.M.A., Guides at 482, Table 16-10 and 492, Table
16-15.
2

A.M.A., Guides at 509, Table 16-34.

3

Id. at 604.

4

Id. at 552, Table 17-37.

5

Id.

2

The report of Dr. Rodriguez was sent to the Office medical adviser on November 29,
2004 for comment. The Office medical adviser responded that the upper extremity information
was inconsistent with the rating provided. He further stated that Dr. Rodriguez incorrectly
calculated the claimant’s lower extremity impairment and used the incorrect table in his
calculations. The Office medical adviser noted that Dr. Rodriguez erred in that grip strength
cannot be permitted if sensory and motor tables are used. Instead, he determined that appellant
was entitled to a three percent impairment rating to her left upper extremity and a three percent
impairment rating to each lower extremity after applying the A.M.A., Guides.
By decision dated December 15, 2004, the Office issued a schedule award for three
percent impairment to the right lower extremity, three percent impairment to the left lower
extremity and three percent impairment to the left upper extremity.
By letter dated December 16, 2004, appellant requested a hearing. However, by letter
dated December 8, 2005, she changed her request to a review of the written record.
In a decision dated February 7, 2006, the hearing representative found that appellant had
not met her burden of proof that she established greater than three percent impairment to the left
upper extremity and each lower extremity. The hearing representative concluded that the weight
of the evidence rested with the Office medical adviser.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulation7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.8
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.9

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

See id.; Jacqueline Harris, 54 ECAB 139 (2002).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (March 1995).

3

Grip strength is used to evaluate power weaknesses related to the structures in the hand,
wrist or forearm.10 The A.M.A., Guides does not encourage the use of grip strength as an
impairment rating because strength measurements are functional tests influenced by subjective
factors that are difficult to control and the A.M.A., Guides for the most part, is based on
anatomic impairment. Thus, the A.M.A., Guides does not assign a large role to such
measurements. Only in rare cases should grip strength be used and only when it represents an
impairing factor that has not been otherwise considered adequately.11 Otherwise, the impairment
ratings based on objective anatomic findings take precedence.12
ANALYSIS
Dr. Sedacca indicated that appellant sustained an 18 percent impairment of the whole
person as a result of her disc herniation and radiculopathy pursuant to the A.M.A., Guides.
However, he did not explain how he applied the A.M.A., Guides by referring to appropriate
pages and tables. Furthermore, Dr. Sedacca stated the impairment finding with regard to whole
person impairment. However, the Act does not provide for whole person impairment ratings.13
Appellant was then evaluated by Dr. Rodriguez. However, this opinion is also deficient.
Dr. Rodriguez found a 22 percent impairment of appellant’s upper extremity and a 19 percent
impairment of each lower extremity. However, when he examined appellant on July 8, 2004 he
noted that the extremities were within normal limits. Dr. Rodriguez’ neurological examination
revealed that appellant’s sensation was normal throughout all dermatomes and nerve
distributions. Given appellant’s normal physical and neurologic findings, it is unclear how
Dr. Rodriguez arrived at his conclusion that appellant had motor deficits involving the median,
ulnar and sciatic nerves. He does not identify any objective clinical or diagnostic findings to
support impairment of the above-mentioned nerves. Further, Dr. Rodriguez found that appellant
had 20 percent impairment due to grip strength impairment. However, he did not adequately
explain why such impairment rating was warranted in this case.
The Office medical adviser determined that the maximum percent loss of function due to
sensory deficit and pain for the L5 nerve was five percent. To determine the lower extremity
impairment for pain one multiplies appellant’s Grade 4 classification (25 percent)14 by the
maximum impairment for the affected nerve. According to Table 15-17, A.M.A., Guides, 424, a
10

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

11

Mary L. Henninger, 52 ECAB 408, 409 (2001).

12

A.M.A., Guides 508.

13

Tania R. Keka, 55 ECAB 354 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

14

With respect to sensory loss, a Grade 4 classification is characterized by distorted sensation or pain, that is
forgotten during activity. This classification represents a 1 to 25 percent sensory deficit. Table 15-15, A.M.A.,
Guides 424. Motor deficits are graded under Table 15-16, A.M.A., Guides 424. A Grade 4 classification represents
active movement against gravity with some resistance, with a percentage deficit range from 1 to 25. Id. An almost
identical grading systems appears under Table 16-10 and 16-11, A.M.A., Guides, 482, 484, regarding the upper
extremity impairments. These tables may also be applied for determining the extent of lower extremity impairments
due to sensory and motor deficits. See section 17.21, A.M.A., Guides 550.

4

C6 nerve root impairment affecting the upper extremity represents a maximum eight percent loss
due to sensory deficit or pain. The Office medical adviser incorrectly found that the maximum
for impairment to the C6 nerve was only five percent and based his calculations accordingly.
Therefore, the Office medical adviser erred in determining appellant’s impairment the left upper
extremity.
The Office medical adviser also determined that appellant warranted a two percent
additional impairment for pain in both lower extremities and the left upper extremity citing
Figure 18-1, A.M.A., Guides 574.15 However, the Office medical adviser did not explain why
the conventional impairment rating did not encompass the burden of appellant’s condition. In
the absence of a valid explanation for utilizing Chapter 18, the Office should not have relied on
the Office medical adviser’s report as the basis for determining extent of impairment.
Accordingly, the Board finds that the record does not include a probative medical opinion
on the nature and extent of appellant’s impairment. The case will be remanded to the Office for
further development of the medical evidence, as appropriate, followed by a de novo decision
regarding appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

15

See section 18.3d, A.M.A., Guides 573.

5

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for further
proceedings in accordance with this decision.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

